Per Curiam:
The order should be modified by opening the default upon plaintiffs paying a trial fee of thirty dollars and the disbursements of the trial, and by striking out the provision requiring the plaintiffs to give a bond, the judgment to stand as security, and as modified affirmed, with ten dollars costs and disbursements to the appellants. Present —- Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order modified by opening default on terms stated in opinion, with ten dollars costs and disbursements to appellants. Settle order on notice.